                                                                 FILED
                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA             mar -4 2020
                        Newport News Division
                                                         CLERK, U.S. DISTRICT COURT
                                                                NQRFDi   UA
M. WRIGHT,

                 Plaintiff,
V.                                                Civil No. 2:19cvl89


VIRGINIA PENINSULA
REGIONAL JAIL AUTHORITY, et al.,

                 Defendants.




                          OPINION AND ORDER


     This matter is before the Court on a joint Motion to Dismiss

filed by Defendants Virginia Peninsula Regional Jail Authority

("VPRJA") and J. Randall Wheeler ("Wheeler"), ECF No. 31, and a

separate Motion to Dismiss filed by Defendant John Kuplinski
("Kuplinski"), ECF No. 34, pursuant to Federal Rule of Civil

Procedure 12(b)(6).      For the reasons stated below, VPRJA and

Wheeler's Motion to Dismiss is GRANTED IN PART AND DENIED IN PART.

Kuplinski's Motion to Dismiss is GRANTED IN PART AND DENIED IN

PART.


                 I. FACTUAL AND PROCEDURAL HISTORY^

        From December 27, 2016 through October 2017, Plaintiff M.

Wright ("Plaintiff" or "Wright") was incarcerated as a prisoner in



^ The facts recited here come from the Amended Complaint, and are assumed
true only to decide the Motions to Dismiss. See Erickson v. Pardus, 551
U.S. 89, 94 (2007) ("[W]hen ruling on a defendant's motion to dismiss, a
judge must accept as true all of the factual allegations contained in the
complaint.").
the   Virginia    Peninsula        Regional     Jail      (VPRJ)     located         in

Williamsburg, Virginia.         Am. Compl., ECF No. 45            3, 8.    The jail

is owned and operated by Defendant VPRJA.           Id. SI 4.      The individual

Defendants were allegedly employed by VPRJA at the relevant times:

Defendant Kuplinski was the Superintendent of VPRJA, id.                       SI    5,

Defendant   Wheeler     was   Chairman   of the    VPRJA   Board    of    Directors

during 2016, id. SI 6, and Defendant Henry Thomas Rhim ("Rhim") was

a prison guard at the jail, id. SISI 7, 9.

      Between   April    20,   2017   and   June   30,    2017,    Plaintiff        was

sexually assaulted by Rhim on ten to fifteen occasions.                    Id. SI 9.

Plaintiff later "participated in the investigation of Rhim[] and

swore out a warrant for his arrest," and Rhim was convicted of

Carnal Knowledge of an Inmate by an Employee in Williamsburg/James

City County Circuit Court.         Id. SI 21.

      Plaintiff brought this action on April 16, 2019.                   ECF No. 1.

On August 12, 2019, the Court granted leave to amend the Complaint,

ECF No. 29, and on        that same date.       Plaintiff filed an Amended

Complaint, ECF No. 45.        The Amended Complaint alleges seven counts:

Count I against Defendants VPRJA, Kuplinski, and Wheeler pursuant

to 42 U.S.C. § 1983; Count II against Defendant Rhim pursuant to

42 U.S.C. § 1983; Count III against Defendant Rhim for assault and

battery; Count IV against VPRJA for assault and battery under a

theory of respondeat superior; Count V              for    negligence      against

VPRJA, Kuplinski, and Wheeler; Count VI for intentional infliction
of emotional distress against Rhim; and Count VII for intentional

infliction of emotional distress against VPRJA under a theory of

respondeat superior.           Id■ 1"! 23-59.

        On August 29, 2019, Defendants VPRJA and Wheeler filed their

joint Motion to Dismiss.           EOF No. 31.      The Motion and accompanying

Memorandum,       EOF   No.   32   ("VPRJA    &   Wheeler     Memo"),   argue   that:

Plaintiff has failed to state a § 1983 claim,                 the state law claims

are time-barred, the VPRJA is entitled to sovereign immunity, and

Defendant Wheeler is entitled to immunity under Va. Code § 15.2-

1405.      On August 30, 2019, Defendant Kuplinski filed his Motion to

Dismiss.      ECF No. 34.      The Motion and accompanying Memorandum, ECF

No.   35    ("Kuplinski Memo") ,      make several arguments that overlap

with those asserted by his co-defendants.                Kuplinski argues that:

Plaintiff has failed to state a § 1983 claim,                 the state law claims

are time-barred,         and with respect to Count V for negligence,               he

had no special          relationship with Plaintiff and owed no duty of

care.



        Plaintiff filed her responses to VPRJA and Wheeler's joint

motion,     ECF   No.    37   ("Wright   Response:     VPRJA     &   Wheeler"),   and

Kuplinski's motion, ECF No. 38             ("Wright Response: Kuplinski") , on

September 12, 2019 and September 13, 2019 respectively.                    VPRJA and

Wheeler     filed their       reply on     September    18,    2019.    ECF No.    39

("VPRJA &      Wheeler Reply") .         Kuplinski     also    filed his   reply on

September 18,      2019.      ECF No. 40     ("Kuplinski Reply") .
      On September 26, 2019, Plaintiff moved for leave to file

supplemental briefs to address a recent Virginia Supreme Court

case.   EOF No. 41.      That motion was granted on October 9, 2019.

EOF No. 43.    Defendant Kuplinsky filed a Supplemental Brief in

support of his Motion to Dismiss on October 14, 2019.          EOF No. 44.

Plaintiff   filed    a   Supplemental   Memorandum   in    opposition     to

Defendants' Motion to Dismiss on November 4, 2019.             EOF No. 46.

Defendants Wheeler and VPRJA filed a joint Supplemental Brief in

support of their Motion to Dismiss on November 8, 2019.              EOF No.

48.


                         II. STANDARD OF REVIEW


      The well-established Rule 12(b)(6) standard of review permits

dismissal when a complaint fails "to state a claim upon which

relief can be granted."      Fed. R. Civ. P. 12(b)(6).         A complaint

fails to state a claim if it does not allege "enough facts to state

a claim to relief that is plausible on its face."         Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 570 (2007).        Although a complaint need

not be detailed, the "[f]actual allegations must be enough to raise

a right to relief above the speculative level."           Id. at 555; see

Ashcroft V. Igbal, 556 U.S. 662, 678 (2009).       "Threadbare recitals

of the elements of a cause of action, supported by mere conclusory

statements,   do    not suffice."   Igbal,   556   U.S.   at   678   (citing

Twombly, 550 U.S. at 555).      To survive a motion to dismiss under

Rule 12(b)(6), "a complaint must include ^more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.'"               Johnson v. Am.

Towers, LLC, 781 F.3d 693, 709 (4th Cir. 2015) (quoting Iqbal, 556

U.S. at 678).

        A motion to dismiss tests the sufficiency of a complaint

without resolving factual disputes, and a district court "'must

accept as true all of the factual allegations contained in the

complaint' and 'draw all reasonable inferences in favor of the

plaintiff.'"     Kensington Volunteer Fire Pep't v. Montgomery Cty.,

684 F.3d 462, 467 (4th Cir. 2012) (citation omitted).                   Although

the truth of well-pled facts is presumed, district courts are not

bound by the "legal conclusions drawn from the facts" and "need

not     accept   as     true    unwarranted     inferences,        unreasonable

conclusions, or arguments."           E. Shore Mkts., Inc. v. Assocs. Ltd.

P'ship, 213 F.3d 175, 180 (4th Cir. 2000); s^ Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 555).          "Additionally, while it is

generally not appropriate to consider the viability of affirmative

defenses at the 12(b)(6) stage, in 'relatively rare circumstances'

where    all   of the   facts   'necessary     to   the   affirmative   defense

clearly appear     on   the    face   of the   complaint,'    an   affirmative

defense, including a defense seeking to demonstrate that a case is

time-barred, may be resolved on a motion to dismiss."                Waites v.

Wells Fargo Bank, N.A., No. 2:15cv353, 2016 WL 659084, at *2 (E.D.

Va. Feb. 16, 2016) (quoting Goodman v. Praxair, Inc., 494 F.3d

458, 464 (4th Cir. 2007)).
     A motion to dismiss pursuant to Rule 12(b)(6) must be read in

conjunction with Federal Rule of Civil Procedure 8(a) (2).                      Rule

8(a)(2) requires only "a short and plain statement of the claim

showing that the pleader is entitled to relief," Fed. R. Civ. P.

8(a)(2), so as to ". . . give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests. . . ."

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)).     Fair notice is provided by setting forth enough facts

for the complaint to be "plausible on its face" and "raise a right

to relief above the speculative level on the assumption that all

the allegations in the complaint are true (even if doubtful in

fact). . . ."      Id. (internal citations omitted).

                                 III. DISCUSSION


                                 A. Section 1983


     The Court begins by addressing Defendants Kuplinski, Wheeler,

and VPRJA's various arguments asserting that this Court should

dismiss   Count   I    because   Plaintiff   has    failed    to   state   a   valid

§ 1983 claim.         With respect to Count I, Plaintiff alleges that

Defendant VPRJA has deprived Plaintiff of her Eighth Amendment

rights in violation of 42 U.S.C. § 1983 under a theory of municipal

liability.    Am. Compl. SISI 4, 23-28.          Plaintiff alleges Defendants

Wheeler   and     Kuplinski      violated    §    1983   in   their   individual

capacities.     Am. Compl.         5-6.
                          1. Municipal Liability

       First, Defendant asserts that Plaintiff has failed to allege

that VPRJA maintained an unconstitutional policy, and asks this

Court to therefore dismiss Plaintiff's § 1983 claim.                       This Court

has   recently considered and          rejected    an identical argument in

McCaffrey v. Va. Peninsula Reg'1 Jail Auth., No. 4:18cvl54, 2019

WL    5445752,    at   *5-8    (E.D.    Va.    Oct.    4,       2019),    report   and

recommendation adopted. No. 4:18cvl54, 2019 WL 5445296 {E.D. Va.

Oct. 23, 2019).

       In McCaffrey, which is a case brought against VPRJA by another

inmate victim of sexual assault by Rhim, the Court explained that

to state a § 1983 claim against a municipal entity. Plaintiff must

allege that VPRJA "implements or executes                   a    policy statement,

ordinance,       regulation,     or    decision       officially         adopted   and

promulgated by that body's officers," or that it had adopted a

"governmental       ^custom'"      that       deprived      Plaintiff        of    her

constitutional rights.         Id. (citing Monell v. Dep't of Soc. Servs.,

436 U.S. 658, 690^91 (1978)). The unconstitutional official policy

or custom can arise in four ways:

      (1) through an express policy, such as a written
      ordinance or regulation; (2) through the decisions of a
      person with final policymaking authority; (3) through an
      omission, such as a failure to properly train officers,
      that "manifests deliberate indifference to the rights of
      citizens"; or (4) through a practice that is so
      "persistent and widespread" as to constitute a "custom
      or usage with the force of law."
Id. {quoting Lytle v. Doyle, 326 F.3d 463, 472 (4th Cir. 2003)).

Further, Plaintiff must also show a "direct causal link between

the municipal action and the deprivation of federal rights."          Id.

(quoting Bd. of Cty. Comm'rs of Bryan County, Oklahoma v. Brown,

520 U.S. 397, 404 (1997)).        To establish the link. Plaintiff must

"demonstrate that       ^the specific violation    was made reasonably

probable by permitted continuation of the custom,' and that a

'failure to correct the known practices must be such as to make

the specific violation "almost bound to happen, sooner or later."'"

Id. (quoting Spell v. McDaniel, 824 F.2d 1380, 1391 (4th Cir.

1987)).

     Here, Plaintiff has alleged the existence of a custom or

policy.    Plaintiff alleges that it was VPRJA's "custom, policy and

practice" to leave prisoners "alone with and under the exclusive

control of VPRJ guard Rhim when he was unmonitored, unsupervised

and unchaperoned." Am. Compl. SISl 9, 13 ("VPRJA has a longstanding

policy, custom and practice of requiring female prisoners to be

alone     with    unsupervised,   unmonitored,   and   unchaperoned   male

guards[.]").

     Plaintiff has also met the causation requirement.          Plaintiff

alleges that the custom or policy was known and permitted to

continue.        Id. SI 16 ("On repeated prior occasions, VPRJA itself

had determined and concluded that female inmates had been sexually

molested by its male guards in the VPRJ. . . .          VPRJA has been on
 notice for         years that numerous additional female inmates had

 complained of sexual assault by guards at VPRJ, but VPRJA persisted
 in   its     policy,       custom,        and     practice[.]")      (emphasis     added).

Plaintiff has also alleged that the policy was the "proximate[]"
and "inevitable cause" and the "moving force" for the sexual

assault.          Id. SISI 12-14, 17-19.             Further, Plaintiff alleges the

specific violation resulted from the policy as the policy caused
"Rhim and Plaintiff [to be left] alone, not visible to anyone,
either directly or via any electronic surveillance device, because

VPRJA policy required Plaintiff to be there with him under such

circumstances."            Id. ^ 15.

      VPRJA heavily relies on Heywood v. Va. Peninsula Req'l Jail

Auth■, 217 F. Supp. 3d 896 (E.D. Va. 2016), but such reliance is

unavailing.             Defendant's argument is,             in essence,       that a few

isolated          incidents     of        sexual     assault    are    insufficient        to

demonstrate         a     policy     or    custom.        However,     as    discussed     in

McCaffrey, Heywood dismissed an inmate's sexual assault claims on

summary judgment where plaintiff admitted that she had no evidence

of a policy or custom.                     McCaffrey,      2019 WL 5445752,        at *4-5

(discussing Heywood, 217 F. Supp. 3d at 903)) .2                      Here, a policy or


 The Court notes that the plaintiff in Heywood failed at summary judgment
because     the    four    sexual    assaults      she   suffered   were    insufficient   to
demonstrate "an unconstitutional policy." 217 F. Supp. 3d at 903.                   However,
since the Heywood claim, "there have been at least six substantiated claims
of^ sexual assault in [VPRJA]—including another pending case against Mr.
Rhim[.]    McCaffrey, 2019 WL 5445752, at *5. As McCaffrey suggests, the
existence of prior cases like Heywood evidences a potential link between a
 custom is alleged.       An argument about whether an alleged policy
 exists is a question of fact for resolution at summary judgment or
 trial.


          For the reasons stated above, the Court finds that Plaintiff

has adequately alleged a § 1983 claim for municipal liability, and
the motion to dismiss Count I against VPRJA is DENIED.

                          2. Individual Liability

      As discussed above. Count I asserts a § 1983 claim against
VPRJA on the basis of municipal liability, and against Defendants

Wheeler and Kuplinski in their individual capacities.              Defendant

Kuplinski seeks to dismiss the § 1983 claim, to the extent it is

brought against him in his individual capacity, on the grounds
that Plaintiff has failed to allege that Kuplinski was liable in

his capacity as the superintendent of VPRJA or in his capacity as
Rhim's supervisor.       Defendant Wheeler also appears to challenge
whether Plaintiff has stated a § 1983 claim against him in his

individual capacity, tacking on such argument at the end of a

section concerning statutory immunity.         ECF No. 32 at 19 (^*[T]his
Court opined that a policy of having unchaperoned male guards

supervising female inmates in the VPRJ medical unit may be



lack of response to sexual assaults at VPRJ, and a deprivation of Plaintiff s
rights resulting from VPRJA allegedly turning a blind eye to the assaultive
events.    Id.   That is because these previous substantiated instances of
sexual assault at the same VPRJA prison suggest the possibility of an
unconstitutional policy on the basis that the violations were "persistent
and widespread."   Lytle, 326 F.Sd at 472.

                                     10
considered negligent, but without more, not unconstitutional.").

       The Fourth Circuit has held that supervisory officials may be

held    individually       liable   in    certain   circumstances    for    the

constitutional injuries inflicted by their subordinates under

§ 1983 if a plaintiff establishes supervisory liability.               Shaw v.

Stroud, 13 F.3d 791, 789 {4th Cir. 1994).               Supervisory liability

requires:

       (1)   that    the   supervisor    had   actual   or   constructive
       knowledge that his subordinate was engaged in conduct
       that posed a pervasive and unreasonable risk of
       constitutional injury to citizens like the plaintiff;
       (2) that the supervisor's response to that knowledge was
       so inadequate as to show deliberate indifference to or
       tacit authorization of the alleged offensive practices;
       and (3) that there was an affirmative causal link between
       the   supervisor's   inaction    and   the   particular
       constitutional injury suffered by the plaintiff.

Id., at 799 (quotations omitted).

       As Plaintiff concedes, the Amended Complaint is devoid of any

allegation that Kuplinski or Wheeler "had actual or constructive

knowledge that" Rhim was sexually assaulting inmates.                Id.    The

Amended Complaint only alleges that they had "actual knowledge of

high rates sexual assaults [sic] on female prisoners by guards at

VPRJ, and throughout the Commonwealth and the country[.]"                   Am.

Compl. SI 12.       However, the test requires knowledge of conduct by

the specific "subordinate," not general risks. Further, there are

no factual allegations in the Amended Complaint that Kuplinski or

Wheeler were deliberately indifferent despite such knowledge.


                                         11
and/or that any such indifference led to Plaintiff's sexual

assault.      See Shaw, 13 F,3d at 799.               The Amended Complaint
th®^®fore fails to allege facts sufficient to plead a supervisory
liability claim.

        Notwithstanding   the   absence    of     a    plausible       claim   for

supervisory liability under Shaw, Plaintiff contends that prison
authorities may be sued under § 1983 in their individual capacity
for their role in promulgating an               unconstitutional custom or

policy.    That is. Plaintiff contends that the test for individual

liability under § 1983 for prison officials is the same as the

test for municipal liability discussed above.                 Wright Response:

Kuplinski at 5 ("Kuplinski, however, misapprehends the reach of

'policy or custom liability.'         It certainly does reach beyond the

municipalities    themselves    to individual         state   actors    in   their

personal capacities.").         The    Fourth    Circuit appears to have

expressly rejected such an argument.            Randall v. Prince George's

County, 302 F.3d 188, 206-07, 210 (4th Cir. 2002) (inquiring into

the existence of a policy to assess municipal liability, but

employing separate analysis to determine individual supervisor's

liability); Mikkelsen v. DeWitt, 141 F. App'x 88, 90-91 (4th Cir.

2005)    ("Debating   whether   a     public    employer      has   adopted    an

unconstitutional "custom" or "policy" is a question to be asked

when examining the basis for municipal liability under § 1983. It

is not the right question to ask when confronting a supervisor's

                                      12
potential     liability   in    his    individual        capacity.")   (internal

citation omitted).

      Plaintiff nonetheless attempts to frame the case so that the

applicable standard is that of Farmer v. Brennan, where the Supreme

Court held that a prison official may be held liable under the

Eighth Amendment for acting with "deliberate indifference" to

inmate health or safety, but only if he knows that inmates face a

substantial risk of serious harm and disregards that risk.                    511

U.S. 825, 837 (1994).          Under the Farmer standard, "deliberate

indifference may be proven by circumstantial evidence that a risk

was   so   obvious   that it   had    to   have   been   known."   Makdessi   v.

Fields, 789 F.3d 126, 136 (4th Cir. 2015).                 Plaintiff claims to

have met this standard with her allegation that no jail official:

      could have reasonably failed to realize that [the VPRJA
      policy] renders sexual assaults on female prisoners
      reasonably probable and almost bound to happen sooner or
      later, not only because of VPRJ's known history of sexual
      assaults   at    VPRJA   under   essentially    identical
      circumstances, but also because of the well known
      atrociously high incidence of sexual assaults against
      female prisoners throughout the Commonwealth of Virginia
      and the United States, which . . . makes it obvious to
      Defendants that assaults on Plaintiff . . . were bound
      to happen from time to time.

Am. Compl. f 25.

      However, Plaintiff's cases are inapposite here because those

cases involved official capacity claims.            For instance, in Farmer,

the director of the bureau of prisons and the prison warden were

"sued only in their official capacities."            511 U.S. 830.     The same


                                       13
is true of Cash v. County of Erie, 654 F.3d 324, 328 (2d Cir.

2010), as well as Poore v. Glanz, 724 F. App'x 635, 638 (10th Cir.

2018),   where   the   prison   officials   were    held    liable     in    their

official capacities.      That is. Farmer, Cash, and Poore concerned

municipal liability      claims.    Cash    654    F.3d    at   343;   see   also

Makdessi, 789 F.3d 126, 131 (suing the guards who were on-duty and

in the cell block while the plaintiff was attacked rather than

higher level prison officials, although it is not clear from the

prisoner's pro se submissions whether the guards were sued in their

official or individual capacities).         These cases underscore that

the standard in Shaw, discussed above, is the proper framework to

use in determining whether an official may be individually liable

under § 1983.     In other words, alleged imputed knowledge of a

policy   or   custom   cannot    support    individual      liability.         As

discussed. Plaintiff has failed to meet the supervisory individual

liability standard as there are no allegations of knowledge by

Kuplinski or Wheeler of Rhim's conduct, indifference in the face

of that knowledge, or causation.

     In light of Fourth Circuit precedent that rejects individual

liability under § 1983 on the basis of an unconstitutional policy,

and the lack of any allegations in the Amended Complaint that would

establish supervisory individual liability, the Court GRANTS the

Motions to Dismiss as to Defendants Kuplinski and Wheeler, and




                                    14
Count I is DISMISSED as to those two Defendants.^

                          B. Statute of Limitations

        Next, Defendants Kuplinski, Wheeler, and VPRJA argue that the

various state law claims are time barred pursuant to Va. Code

§ 8.01-243.2, which requires that any action by a "person confined

in a state or local correctional facility" must be brought "within

one year after [the] cause of action accrues[.]"             Va. Code § 8.01-

243.2.     They therefore contend that the latest date Plaintiff could

have brought her state law claims was June 30, 2018, one year after

the date of the last sexual assault which occurred on June 30,

2017.      Kuplinski Memo at 7; VPRJA & Wheeler Memo at 11.          In order

to succeed at the 12(b)(6) stage, these Defendants must show that

all   of    the   facts   necessary   to   their   statute   of   limitations

affirmative defense "clearly appear on the face of the complaint."

Waites v. Wells Fargo Bank, N.A., No. 2:15cv353, 2016 WL 659084,

at *2 (E.D. Va. Feb. 16, 2016) (emphasis added) (internal citations

omitted).

      Plaintiff concedes that the one year statute of limitations

in Va. Code § 8.01-243.2 applies here, but she contends that Va.

Code § 8.01-229(K) tolled the statute of limitations during the




^ Plaintiff does not seek leave to amend her Complaint.       Although a court
may sua sponte grant leave to amend, CSX Transportation, Inc. v. Norfolk S.
Ry. Co., No. 2:18cv530, 2019 WL 4564564, at *16 (E.D. Va. Sept. 9, 2019),
the Court declines to do so here as Plaintiff has already had an opportunity
to cure any defects when she was previously granted leave to amend the
Complaint. ECF No. 29.

                                      15
pendency     of     Defendant     Rhim's      criminal      proceedings.             Wright

Response: VPRJA & Wheeler at 8.               Section 8.01-229(K) states:

      In any personal action for damages, if a criminal
      prosecution arising out of the same facts is commenced,
      the time such prosecution is pending shall not be
      computed as part of the period within which such a civil
      action may be brought. For purposes of this subsection,
      the time during which a prosecution is pending shall be
     calculated from the date of the issuance of a warrant,
     summons or capias, the return or filing of an indictment
     or information, or the defendant's first appearance in
     any court as an accused in such a prosecution, whichever
     date occurs first, until the date of the final judgment
     or    order    in   the    trial   court,      the    date   of    the   final
     disposition of any direct appeal in state court, or the
     date on which the time for noting an appeal has expired,
     whichever date occurs last. Thereafter, the civil action
     may be brought within the remaining period of the statute
     or within one year, whichever is longer.

Va. Code § 8.01-229(K) (emphasis added).

     These three Defendants collectively attack the applicability

of § 8.01-229(K) in            this   case    in    a   number    of    ways.^      First,

Kuplinski    argues      that   for     §   8.01-229(K)      to    apply,     the    civil

defendants     in    a   subsequent         civil   case    must       have   also    been

defendants in the earlier related criminal prosecution, which is

not the case here because only Rhim was a defendant in a related




  In McCaffrey, VPRJA initially made the same statute of limitations
argument, but conceded at a hearing on September 10, 2019 that the McCaffrey
plaintiff's claims were timely, withdrawing the motion to dismiss on that
ground.   McCaffrey, 2019 WL 5445752, at *5 ("During the hearing on September
10, 2019, VPRJA's attorney conceded that Ms. McCaffrey's state law claims
were timely filed by yirtue of Mr. Rhim's criminal prosecution and the
operation of Virginia Code § 8.01-229(K). Accordingly, VPRJA withdrew its
request to dismiss counts 6, 8, 11, and 13 on statute of limitations
grounds."). VPRJA has not withdrawn its statute of limitations argument in
this case.

                                            16
criminal matter.         Kuplinski Memo at 9.          Second, VPRJA and Wheeler

argue that § 8.01-229(K) does not apply because the facts necessary

to prove the criminal charges against Rhim for sexual assault are

not the same as those necessary to determine whether VPRJA and

Wheeler   were        negligent      in   protecting    Plaintiff      from   sexual

assault, and therefore Plaintiff's claims do not meet the statutory

requirement that the cases "aris[e] out of the same facts."                    VPRJA

&   Wheeler    Memo     at 12-13.         Finally, Kuplinski    argues    that the

statute   is      ambiguous,      and     ambiguity    should   be     resolved   in

Defendants' favor, Kuplinski Memo at 8, because the statute of

limitations should not be tolled "unless the legislature makes

unmistakably clear that such is to occur in a given case."                     Burns

V. Bd. of Supervisors, 227 Va. 354, 358 (1984).                       Each of these

arguments are addressed in the sections below.

                        1. Party Uniformity Requirement

      Kuplinski first argues that because the criminal prosecution

was against Rhim only, and not VPRJA, Wheeler, or Kuplinski, it

does not "aris[e] out of the same set of facts."                        In support,

Kuplinski cites to Scott v. Coleman, a case in which a toddler was

killed in     a   hit    and   run   accident and      the   person    responsible,

Coleman, pled guilty to criminal charges and was convicted and

incarcerated.         83 Va. Cir. 78, 78 (Halifax Cty. 2011).                 Later,

when the personal representative of the toddler's estate sued a

number of defendants in addition to Coleman in a civil action, one


                                            17
of the additional civil defendants. Brooks, moved to dismiss the

claims,    arguing    that the        statute     of   limitations      had    run,      and

§ 8.01-229(K) did not toll the limitations period.                     Id.     The court

agreed with Brooks that while § 8.01-229(K) applied to Coleman, it

did not apply to Brooks, because it did not "follow . . . that

other co-defendants or prospective co-defendants in the [civil]

action, against whom no criminal charges were ever filed involving

the [hit and run], would or should be subject to the tolling of

the statutory period of limitations simply and only because another

co-defendant (and not the [p]laintiff, nor decedent) was involved

in a related criminal prosecution."                 Id. at 79-80.        Importantly,

however,    the     court    stated      that    "[t]he   facts   that       led   to    []

Coleman's criminal prosecution involved a hit and run resulting in

the death of the decedent, and Brooks was in no way involved in

the    accident     and   the    facts    and    circumstances        surrounding        the

decedent's death."          Id. at 80-81 (emphasis added).

         At the time Scott was decided, it ran counter to McEvily v.

K-Mart Corp., in which an earlier court rejected a defendant's

argument to restrict § 8.01-229(K) to only situations where a

plaintiff's       civil   action    is    brought      against    a    party    that     is

"already a defendant in a criminal proceeding arising out of the

same   facts   as   the     civil   cause   of    action." 73     Va.    Cir.      51,   57

(Fairfax Cty. 2007).            The court in McEvily held that the language

in the statute, specifically the use of the word "any," showed

                                            18
that "[a] plain reading of the statute does not support Kmart's

limited interpretation." Id.          The court concluded that the statute

would toll a plaintiff's civil action against an individual who

was not already a defendant in a related criminal proceeding if

such related criminal proceeding arose "out of the same facts" as

the    civil   cause   of   action,   meaning   that   the   same   underlying

activity was the basis of both lawsuits.          Id.^

       This Court agrees with the McEvily court's reading of § 8.01-

229(K).    The Virginia legislature could have written the statute

in a way that limited its applicability to only those parties who

were defendants in an earlier criminal prosecution, but it did

not.    Instead, the statute has expansive language that directs

courts to look to the facts that gave rise to the cases, rather

than to the parties involved.          As such, Kuplinski is asking this

Court to read a requirement into the statute that is not found in

the language of the statute.          Most importantly, the Scott court's

own declaration that the defendant there "was in no way involved

in the accident and the facts and circumstances surrounding the

decedent's death" arguably distinguishes the case to such a degree

that it calls into question its entire applicability, given that



^ The court in Scott attempted to draw a distinction with McEvily in order
to render its decision inapplicable, however, this Court finds McEvily to
still be instructive here.      See Scott, 83 Va. Cir. at 80 (arguing that
McEvily was inapplicable to the facts in Scott because in McEvily, the
plaintiff was the earlier criminal defendant attempting to use § 8.01-229(K)
in a later civil proceeding where he had become the plaintiff, a different
posture than that seen in Scott).

                                       19
the statute directs courts to consider whether the underlying facts

gave    rise   to   both   suits.   Id.   at   80-81   (emphasis   added).®

Therefore, the Court rejects Kuplinski's argument that the tolling

statute does not apply because of the lack of party uniformity.

                            2. Factual Congruity

        Next, VPRJA and Wheeler argue that § 8.01-229(K) does not

apply because the statutory language mandating that the cases

"aris[e] out of the same facts" requires that the facts necessary

to prove the criminal charges against Rhim for sexual assault must

be the same facts necessary to determine whether VPRJA and Wheeler

were negligent in protecting Plaintiff from sexual assault. Stated

differently, these Defendants argue that the statute is limited to

cases where the facts needed to prove the claims in the criminal

case are the same facts needed to prove the claims in the civil

case.     There is a conflict between district courts          within this

Circuit regarding this question of interpreting the "same facts"



® Kuplinski also argues that his proposed reading—that tolling applies only
to the claims against the defendant who is also charged in a criminal
proceeding—is supported by the text, Kuplinski Reply at 4, because it states
that the tolling period shall be measured from "the date of the issuance of
a warrant, summons or capias, the return or filing of an indictment or
information, or the defendant's first appearance in any court as an accused
in such a prosecution[.]" Va. Code § 8.01-229(K) (emphasis added). The
Court disagrees with this reading of the statute. The statute envisions
that the tolling period begins when one of three events occur: the issuance
of a document authorizing arrest, issuance of a charging document, or the
appearance by a civil defendant who is also charged in a criminal proceeding
in court.   Only in the third instance does the text of the statute even
arguably restrict the tolling provision to claims against a civil defendant
who is also a criminal defendant. That is, the text of the statute does
not state that the tolling period begins only if the criminal defendant is
also a defendant in the civil matter and is arrested or charged.

                                    20
language, and the Court has found no case from the Fourth Circuit

regarding the question.

     In the Eastern District of Virginia civil case Finder v.

Knorowski, the earlier related criminal case was based on evidence

that police officers had gathered during an illegal search of

Finder's home.       660 F. Supp. 2d 726, 729-30 (E.D. Va. 2009).

Finder was then arrested, charged, and confined, but the case was

later dismissed after he won a motion to exclude the evidence.

    at 730.      After the statute of limitations period had passed.

Finder sued the police officers in a civil action, arguing that

the time he spent as the criminal defendant in the earlier criminal

matter should toll the statute of limitations.         Id.   The civil

defendants, the officers who conducted the illegal search, argued

that the civil matter did not "arise out of the same facts" because

the plaintiff would have to prove different allegations in order

to prove his civil case that the officers falsely arrested him,

conducted   an     illegal   search,   and   falsely   imprisoned   and

maliciously prosecuted him, than the prosecution would have had to

prove in a criminal case to convict the plaintiff of possessing

illegal items.     Id. at 732.   The court agreed with Finder that a

plain reading of the statute demonstrated that the defendants were

arguing for "an overly narrow interpretation," and that because

both cases arose out of the same underlying event, the illegal

search of the house, they "arose out of the same facts," and

                                  21
tolling was appropriate.      Id.; see also Routon v. Overton, No.

7:18cvll2, 2019 U.S. Dist. LEXIS 54060 (W.D. Va. March 28, 2019)

(citing Finder favorably for the proposition that "the court must

compare the facts necessary for the underlying criminal charge

with the facts giving rise to the civil action" and toll the

limitations period in situations such as when the "criminal and

civil cases both stem[] from [the] search of [the] plaintiff's

residence");   Moran   v.   Roanolce   City   Police   Department,   No.

7;09cvl87, 2009 U.S. Dist. LEXIS 76059 (W.D. Va. Aug. 26, 2009)

(applying § 8.01-229(K) in a civil case against police officers

for racial profiling, false arrest, and unlawful search arising

from a traffic stop where the civil plaintiff was previously

charged criminally for possession of a firearm found during the

traffic stop); Gladden v. Oberholzer, No. 3;19cv9, 2019 U.S. Dist.

LEXIS 214879, (W.D. Va. June 20, 2019), report and recommendation

adopted. No. 3:19cv9, 2019 U.S. Dist. LEXIS 214348 (W.D. Va. Dec.

12, 2019) (applying § 8.01-229(K) in a civil case against police

officers for excessive force arising from a traffic stop where the

civil plaintiff was previously charged criminally for driving with

a suspended license during the traffic stop).

     However, in a later case, a judge in the Western District of

Virginia appeared to directly disagree with Finder's view that the

"arising out of the same facts" language did not dictate that the

criminal and civil cases require the same set of facts be proven

                                  22
 in order to make out both of their respective claims.        Brown v.

 Edmonds, No. 7:12cv00267, 2012 U.S. Dist. LEXIS 90093 (W.D. Va.
 June 29, 2012).   In Brown, the plaintiff, a prison inmate, told a

guard multiple times that he needed to be separated from his
cellmate for safety reasons.       Id. at *1.   Later on, his cellmate

savagely beat him and was subsequently tried and convicted of

malicious wounding. Id. at *5-6. After the statute of limitations

period had passed, the plaintiff sued prison officials civilly,
stating that they were deliberately indifferent to the risk he

faced from his cellmate.    Id. at *3.      The court concluded that

§ 8.01-229(K) did not toll the limitations period because "[t]he
facts necessary to prove malicious wounding beyond a reasonable
doubt in Virginia criminal proceedings are not the same facts to

determine   whether defendants were      personally aware of facts
indicating a substantial risk of serious harm to plaintiff and

whether defendants actually recognized the existence of that

risk.' Id. at *6.    As the plaintiff's civil action "focuse[d] on

what defendants knew and how they acted before the attack, not
whether the cellmate maliciously wounded plaintiff," plaintiff's
civil action "did not arise out of the same facts as the cellmate's

malicious wounding."   Id. at 6.

     This Court agrees with the court in Finder, and finds that

the statute is not limited to cases where the facts needed to prove
the claims in the criminal case are the exact same facts needed to

                                   23
prove the claims in the civil case.          The statute simply states "if

a criminal prosecution arising out of the same facts is commenced,"

then   the   tolling   period   may   apply.        Va.   Code § 8.01-229(K)

(emphasis added).       If the legislature had intended to limit the

statute to situations in which the facts necessary to make out a

claim in both cases had to be the same, they could have done so,

but they did not.        Instead, this Court reads the text of the

statute to refer to the general underlying facts surrounding the

event that led the parties to bring cases in criminal and civil

court.''     This   Court declines    to    adopt   Defendants   Wheeler   and

VPRJA's narrow interpretation that would, in effect, read the

statute as requiring that the cases arise out of the same exact

facts and involve no additional facts whatsoever, i.e. that the

sexual assaults are the basis of the criminal claims here, but the

additional facts regarding these Defendants' continuation of the

allegedly dangerous policy in the civil case means § 8.01-229(K)

does not apply.      As such, this Court agrees with Finder's broader

view of the statute.




^ Plaintiff highlights several other reasons that limit Brown's relevance
to this case, despite it also involving a situation where an injured inmate
later brings a civil case against jail officials. For example. Brown makes
no mention of Finder at all despite it analyzing the same issue the Finder
court had previously considered. Wright Response: VFRJA & Wheeler at 9-10.
In addition, Brown was decided during a prisoner petition screening phase
pursuant to U.S.C. § 1915A, rather than at a motion to dismiss or summary
judgment phase. Id. Finally, § 8.01-229(K) would not have saved the claim
in Brown anyway because the civil claim was filed beyond the date when the
tolling period could have saved it.   Id.

                                      24
                      3. Ambiguity of the Statute

      Finally, Defendants Kuplinski, Wheeler, and VPRJA claim that

the   tolling   statute   is    at    best      ambiguous,   and    therefore    the

limitations period should not be tolled.                See Burns, 227 Va. at

358 (explaining that statutes of limitations should not be tolled

unless the legislature makes its intent to do so unmistakably

clear).     However, two courts, have already found the language to

be unambiguous.     See McEvily, 73 Va. Cir. at 57 ("A plain reading

of the statute does not support Kmart's limited interpretation.");

see also Binder, 660 F. Supp. 2d at 734 (agreeing with McEvily and

holding that the section "^is not ambiguous, and therefore the Burns

admonition does not apply."). In addition, none of the other cases

discussed thus far have held that the statute is ambiguous.                     This

Court finds that the statute is not ambiguous, and therefore the

Burns admonition does not apply.

                    4. Application of § 8.01-229(K)

      Having considered the above arguments the Court finds that,

accepting all of the allegations in the Amended Complaint as true

and drawing reasonable inferences in favor of Plaintiff, there was

"a criminal prosecution arising out of the same facts" as those

alleged in this civil case.          Defendant Rhim was convicted of Carnal

Knowledge of an Inmate by an Employee after "Plaintiff made a

complaint    with   VPRJA      of    the     sexual   abuse    by    Rhim,   fully

participated in the investigation of Rhim, and swore out a warrant

                                           25
 for his arrest."     Am. Compl. SI 21.    Those same acts are the basis

 of Plaintiff's instant state law claims for assault and battery,
 negligence, and intentional infliction of emotional distress.®

This is similar to how the illegal search of the plaintiff's home

in Finder led to both the failed criminal prosecution of the

plaintiff, and his later civil lawsuit against the officers who

conducted the illegal search, and is unlike the situation in Scott,
in which the court stated that the civil defendant was "in no way

involved" with the hit and run that led to both the criminal and

civil lawsuits.®


      Defendants Kuplinski, Wheeler, and VPRJA allege that the


® At the motion to dismiss stage, the Court must accept all of the allegations
in the Amended Complaint as true and draw reasonable inferences in favor of
Plaintiff.    A reasonable inference from the allegations in the Amended
Complaint is that Plaintiff was involved in some manner in the earlier
criminal case against Defendant Rhim, and therefore both cases "arise out
of the same facts." This inference is supported by statements made in VPRJA
and Wheeler's filing. VPRJA & Wheeler Memo at 12-13 ("The facts pertinent
to Rhim'scriminal proceedings focused on the specific physical interactions
between Rhim and plaintiff."). However, the Court notes that facts developed
during the course of litigation may no longer support the inference the
Court has the obligation to draw at this stage, and the Court may yet find
that the facts of this civil action are not the "same facts" as those in
Defendant Rhim's earlier criminal proceeding, should, for example, it become
clear that Plaintiff or the events she alleges in the Amended Complaint
played no part in the earlier criminal proceeding.
® Under these Defendants' interpretation of Va. Code § 8.01-229(K), Plaintiff
would have had to bring her state law claims within a year against VPRJA,
Wheeler, and Kuplinslci in state court. Her § 1983 claim against the same
Defendants has a two-year statute of limitations and could be brought in
federal court. Wilson v. Garcia. 471 U.S. 261, 280 (1985) (state statute
for personal injury applies to § 1983 claims); Va. Code § 8.01-243(A) (two-
year statute of limitations applies to personal injury claims).    Her claims
against Rhim would be subject to tolling, and could be brought even later.
Such piecemeal litigation does not promote judicial efficiency or economy,
and may prejudice parties without evidence from the underlying criminal
proceeding.

                                     26
running of the statute of limitations began on June 30, 2017, the

last time Plaintiff was sexually assaulted by Rhim.              Kuplinski

Memo at 7; VPRJA & Wheeler Memo at 11.^°        Aside from alleging June

30, 2017 as the date when the one          year statute of limitations

period began    to run,    these   Defendants   have   not alternatively

assumed tolling applied and alleged what they believe to be the

dates the tolled period began and ended.         Defendants have simply

argued that tolling was completely inapplicable here based on the

text of § 8.01-229(K), an argument this Court has rejected.             See

Va Code. § 8.01-229(K).

     It is less clear whether these Defendants intended to argue

that Plaintiff's state law claims would still be time barred, even

if § 8.01-229(K) applied and the limitations period was tolled.

If they did intend to make this argument at the motion to dismiss

stage, they must demonstrate that the facts necessary to show that

the claim is still untimely-even with the limitations period being

tolled pursuant to § 8.01-299(K)—"clearly appear on the face of


  As stated previously, Virginia Code § 8.01-243.2 dictates that the statute
of limitations is either one year from when "the cause of action accrues or
within six months after all administrative remedies are exhausted, whichever
occurs later."   Va. Code. § 8.01-243.2.     The cause of action "shall be
deemed to accrue and the prescribed limitation period shall begin to run
from the date the injury is sustained in the case of injury to the person."
Va. Code § 8.01-230. The last day Plaintiff was sexually assaulted by Rhim
was on June 30, 2017.     Am. Compl.     9.  Plaintiff was released from
incarceration in October 2017, Am. Compl. 1 8, so Kuplinski argues that
October 31, 2017 was the final day she could have used jail administrative
remedies.   Am. Compl. SI 8; Kuplinski Memo at 7.     As such, Defendants
Kuplinski, Wheeler, and VPRJA argue that one year from June 30, 2017 is
later than six months from October 31, 2017, and therefore the claim would
be time barred after June 30, 2018.

                                      27
the complaint."     Waites, 2016 WL 659084, at *2.          When confronting

a motion to dismiss, the court ordinarily "may not consider any

documents that are outside of the complaint, or not expressly

incorporated therein, without converting the motion into one for

summary judgment;" however, there "are a number of exceptions to

this rule," including "official public records, documents central

to a plaintiff's claim, and documents sufficiently referred to in

the complaint, so long as the authenticity of these documents is

not disputed."     Penn v. 1st S. Ins. Servs., Inc., 324 F. Supp. 3d

703, 713-14 {E.D. Va. 2018) (citing Witthohn v. Fed. Ins. Co., 164

F. App'x 395, 396-97 (4th Cir. 2006)).           Despite Waites' admonition

that the facts necessary for          Defendant to make          a   statute of

limitations argument must be on the face of the complaint, this

language has not been read as barring "consideration of other

material that may be properly reviewed in resolving a motion to

dismiss."    Id. at 714 n.9 (citing Guerrero v. Weeks, l:13cv837,

2013 WL 5234248, at *4 n.2 (E.D. Va. Sept. 16, 2013), aff'd, 555

F. App'x 264, 265 (4th Cir. 2014) (per curiam)).

     In her Amended Complaint, Plaintiff did not allege what date

Rhim was initially arrested or charged, but she did reference the

criminal    case   against   him.    See   Am.    Compl.   SI   21   ("Rhim   was

ultimately charged, tried and found guilty of Carnal Knowledge of

an Inmate by an Employee").         In her subsequent briefs. Plaintiff

states that she believes Rhim was arrested and charged on October

                                     28
12, 2017, and was sentenced on November 27, 2018.             Wright Response:

VPRJA & Wheeler at 8.         To support her claim of November 27, 2018

as the sentencing date. Plaintiff attaches the Williamsburg/James

City County Circuit Court Sentencing Order signed and dated on

November    27, 2018.       ECF No.    38-1.      A search    of the    Virginia

Judiciary Online Case System shows that Rhim was indicted by a

grand jury on January 17, 2018.^^                As Plaintiff references the

criminal    case    against   Rhim    in   her    Amended Complaint and the

documents related to that litigation are in the public record, the

Court will consider        them to decide this motion.          See Guerrero,

2013   WL   5234248   at *4    n.2   ("Plaintiff     references   the    ^county

litigation' in her complaint and the documents related to this

litigation are in the public record.               The Court therefore takes

judicial notice of the documents in Civil Action No. I:09cvl313

(JCC/TRJ)    ^and   will consider      these     documents   at the    motion   to

dismiss stage and in          the statute of limitations          analysis.'")

(internal citations omitted).

       Based on     the   above dates, Rhim's time for          appeal of his

criminal conviction would have expired on December 27, 2018, Va.



  The four Williamsburg/James City County Circuit Court cases against Rhim
are  CR17027186-00,   CR18027361-00,   CR18027364-00,  and   CR18027365-00.
CR17027186-00 lists October 12, 2017 as Defendant's arrest date. The other
three cases list February 8, 2018 as the arrest date. All four cases list
January 17, 2018 as the date when a criminal indictment was returned against
Rhim. The Court, therefore, views January 17, 2018 as the proper date to
begin tolling the limitations period; however, for reasons that are
discussed below. Plaintiff's state law claims would be timely if any of
these three dates were used.    See Va. Code § 8.01229(K).

                                       29
S. Ct. Rule 5A:6 ("No appeal shall be allowed unless, within 30

days after entry of final judgment . . . counsel files . . . a

notice of appeal."), meaning the limitations period would have

been tolled between January 17, 2018 (Rhim's criminal indictment)

and December 27, 2018 (Rhim's appeal expiration).                     See Va Code.

§ 8.01-229(K).         Va. Code § 8.01-229(K) provides Plaintiff with

either one year from the end of the tolled period (i.e. one year

from December 27, 2018) or the remaining period of the statute of

limitations (i.e. about five and a half months from December 27,

2018 because that is the length of time between Rhim's criminal

indictment on January 17, 2018 and the expiration of the statute

of limitations on June 30, 2018), whichever is longer.                     Va. Code

§ 8.01-229(K).       Plaintiff therefore had one year from December 27,

2018   to    commence    the   lawsuit,      which    she    satisfied    when   she

commenced     the    instant   action   on    April    16,    2019.      Therefore,

Defendants Kuplinski, Wheeler, and VPRJA have failed to show that

the facts necessary to determine that the claims are untimely

"clearly appear on the face of the complaint," and furthermore,

the facts available from the public records show that such showing

likely cannot be made.         Waites, 2016 WL 659084, at *2.

       For   the    reasons   stated   above, the     Court    finds     that these

Defendants have, at this stage, failed to meet their burden to

show that the state law claims are time barred, and DENIES the

Motions to Dismiss as to these three Defendants.


                                        30
                            C. Sovereign Immunity

      Defendant VPRJA next seeks to dismiss the state law claims

against it on the basis of sovereign immunity.          This Court already

considered and rejected the identical argument in Heywood v. Va.

Peninsula Req^1 Jail Auth. and sees no reason to depart from the

reasoning in Heywood, which is summarized below.             No. 2:15cvl95,

2015 WL 5026188, *6 (E.D. Va. Aug. 21, 2015).

      A complainant may not maintain a tort action against the

Commonwealth of Virginia unless it consents to suit or a statute

creates such consent.        McCaffrey, 2019 WL 5445752, at *6 (citing

Va. Electric & Power Co. v. Hampton Redevelopment & Housing Auth.,

225   S.E.2d   364   (Va.    1976)).        Municipalities   and   municipal

corporations also enjoy some immunity under Virginia law, but only

for torts committed while acting in a governmental capacity.              Id.

(citing Hampton Redevelopment, 225 S.E.2d at 367-68).

      "Thus, an entity created under Virginia law [like VPRJA] may

establish that it is immune from an action in negligence in one of

two ways."     Heckenlaible v. Va. Reg^1 Peninsula Jail Auth., No.

4:06cv25, 2006 WL 3196750, at *3 (E.D. Va. Nov. 1, 2006).             It may

either show that it is an arm or agency of the state or "that it



  VPRJA also claimed sovereign immunity in Heckenlaible v. Va. Reg'l Peninsula
Jail Auth. and McCaffrey, and this Court rejected the argument in both
instances. Heckenlaible, No. 4:06cv25, 2006 WL 3196750, at *3 (E.D. Va. Nov.
1, 2006); McCaffrey, 2019 WL 5445752, at *6-8.   VPRJA, having had multiple
"full and fair opportunit[ies]" to litigate this issue, is likely subject
to non-mutual issue preclusion.  Parklane Hosiery Co. v. Shore, 439 U.S.
322, 328 (1979).

                                       31
is entitled to the immunity afforded a municipal corporation by

showing that it is appropriate for the court to treat the entity

as such."    Id.


     The    Fourth     Circuit     has      concluded     that       regional   jail

authorities are not arms or agencies of the state.                      See, e.g..

Kitchen v. Upshaw, 286 F.3d 179, 184 (4th Cir. 2002) ("We are of

opinion that the Regional Jail Authority is not an arm of the State

for purposes of Eleventh Amendment immunity.").                      Therefore, the

only question that remains is whether "it is appropriate for the

court to treat" VPRJA as a municipal corporation.                     Heckenlaible,

2006 WL 3196750, at *3.

     To    determine    whether       an   entity   should      be    considered     a

municipal corporation, the Court first must consider whether the

entity    possesses    any    of   the     six   essential      "attributes     of   a

municipal corporation."        Hampton Roads Sanitation Dist. Common v.

Smith,    193 Va.    371,    376-77    (1952).      The   six    attributes     of a

municipal corporation are:

     (1) Creation as a body corporate and politic and as a
     political subdivision of the Commonwealth;
     (2) Creation to serve a public purpose;
     (3) Power to have a common seal, to sue and be sued, to
     enter into contracts, to acquire, hold and dispose of
     its revenues, personal and real property;
     (4) Possession of the power of eminent domain;
     (5) Power to borrow money and issue bonds which are tax
     exempt, with interest on such bonds enjoying the same
     status under tax laws as the interest on bonds of other
     political subdivisions of the state; and
     (6) Management of the corporation vested in a board
     of directors or a commission.


                                           32
Heckenlaible, 2005 WL 3196750, at *2-3; Smith, 193 Va. at 376-77.

Second, after determining how many and which attributes the agency

possesses, the Court must "look at the purpose for which the entity

is seeking to be treated as a municipal corporation."                    Heywood v.

Va. Peninsula Reg^1 Jail Auth., No. 2:15cvl95, 2015 WL 5026188, *6

(E.D. Va. Aug. 21, 2015); Smith, 193 Va. at 376 ("The second

[factor] is, in [] light of [how              many attributes the entity

possesses], what is the particular purpose for which it is sought

to determine whether or not a municipal corporation is present?").

If the pivotal issue in the case "is one of procedure," it is more

likely     that   the   agency   will    be     held    "to     be   a    municipal

corporation."       Smith, 193 Va. at 376 (citing Caldwell v. Board of

Education, 216 N.Y.S. 501 (N.Y. App. Div. 1926) (holding that the

board of education of New York City was a municipal corporation

for the purposes of a statute that made it a condition precedent

to make a claim to the board of a "municipal corporation" at least

ten days before presenting suit if the action was only for money)).

If the pivotal issue in the case is "a question of substantive

law," the agency is less likely to be held "to be a municipal

corporation."     Id. (citing State v. Board of Park Comm'rs, 47 S.E.

2d   689   (W.Va.    1948)   (holding    that    a     city's    board     of   park

commissioners was not a municipal corporation for purposes of a

West Virginia statute that required every "municipal corporation"



                                        33
to publish a public statement of its financial condition under

threat of a misdemeanor conviction should they fail or refuse)).

     In regard to the first Smith factor, although courts are split

on whether a municipal corporation requires all six attributes,

this Court has now held three times "that VPRJA is not a municipal

corporation because it is not a political subdivision and because

it lacks the power of eminent domain," McCaffrey, 2019 WL 5445752,

at *7-8 {citing Heywood, 2015 WL 5026188, at *6 and Heckenlaible,

2006 WL 3196750, at *3-4).         That is, regardless of whether an

entity requires all six attributes, an entity cannot be a municipal

corporation if it lacks those two attributes as those attributes

are the "most intrinsic to municipal corporations."         Heywood, 2015

WL 5026188, at *6 (citing Short Pump Town Ctr. Cmty. Dev. Auth. v.

Hahn, 554 S.E.2d 441, 446 (Va. 2001)); see also Finamore v. Trent,

95 Va. Cir. 38, 42-43 (City of Lynchburg 2016) (holding that the

two attributes—designation as a body politic and eminent domain

power—are   fundamental     attributes    of   a   municipality)   (citing

Heywood, 2015 WL 5026188, at *7)).i3           VPRJA's lack of these two


  Of particular note, this Court in Heywood and McCaffrey considered the
first attribute (creation as a body corporate and politic and as a political
subdivision of the Commonwealth) as an intrinsic characteristic of municipal
corporations.   McCaffrey, 2019 WL 5445752, at *8 (citing Heywood, 2015 WL
5026188, at *14-15).   As the Virginia Supreme Court explained, whether a
local entity is a political subdivision is determined solely by referring
to its enabling legislation. Short Pump, 554 S.E.2d at 447 ("the General
Assembly clearly knows how to denominate an authority as a 'political
subdivision' when it wishes to do so.").    Designation as a political
subdivision is an attribute of municipal character that is "exclusively
vested in, and conferred by Virginia's legislature."      Heywood, 2015 WL
5026188, at *14 (citing State Highway Comm'r of Va. v. Hooker Furniture
                                    34
essential attributes therefore counsels against treating it as a

municipal        corporation.     Heywood,         2015   WL     5026188,     at   *8;

Heckenlaible, 2006 WL 3196750, at *3-4; McCaffrey, 2019 WL 5445752,

at *7-8.    However, the inquiry does npt end there.

      Regarding the remaining four attributes, VPRJA has been found

to possess all four.       Heywood, 2015 WL 5026188, at *6 ("A cross

check of § 53.1-95.7 and the six attributes of a municipality

. . . reveals that VPRJ possesses four of the six."); Heckenlaible,

2006 WL 3196750, at *3 ("The parties agree that the Jail Authority

possesses four of the six essential attributes of a municipal

corporation.");       McCaffrey,    2019      WL    5445752,     *7   ("Of   the   six

attributes of a municipal corporation, four were uncontested in

Heywood    and    Heckenlaible,    and   the       same   four   attributes    remain

uncontested in this case.")         That is, VPRJA's authorizing statute

§ 53.1-95.7 provides Virginia jail authorities with the following

attributes: (2) Creation to serve a public purpose; (3) Power to

have a common seal, to sue and be sued, to enter into contracts,

to acquire, hold and dispose of its revenues, personal and real

property; (5) Power to borrow money and issue bonds which are tax

exempt, with interest on such bonds enjoying the same status under



Corp., 198 S.E.2d 649, 650 (Va. 1973)).            Va. Code Ann. § 53.1-95.7, which
authorizes municipalities to create regional jail authorities and is VPRJA's
authorizing statute, does not include language designating the jail
authorities as political subdivisions. Accordingly, "in the absence of any
statutory designation of [VPRJA] . . . as [a] 'political subdivision[],'"
the Court concluded that VPRJA is "'not such an entity.'"             McCaffrey, 2019
WL 5445752, at *8 (citing Short Pump, 554 S.E.2d at 447).

                                         35
tax laws as the interest on bonds of other political subdivisions

of the state; and (6) Management of the corporation vested in a

board   of   directors      or   a   commission.         Va.   Code § 53.1-95.7.-^

Therefore, VPRJA possesses four of the six attributes, but lacks

the   two    that   this   Court      has   found   to    be   "most    intrinsic    to

municipal corporations."             Heywood, 2015 WL 5026188, at *6.

      Now that the Court has determined that VPRJA possesses four

of the six attributes, it must turn to the second factor of the

Smith inquiry, and "look at the purpose for which the entity is

seeking to be treated as a municipal corporation."                     Heywood v. Va.

Peninsula Reg'1 Jail Auth., No. 2:15cvl95, 2015 WL 5026188, *6

(E.D. Va. Aug. 21, 2015); Smith, 193 Va. at 376.                     The reason here—

the pivotal issue in the case—is one of substantive law; VPRJA

claims it is protected from this tort claim by sovereign immunity.

"Undoubtedly,       the    application       of   the    doctrine      of   sovereign

immunity . . . involves a question of substantive law[]" because

its   availability        "significantly         affect[s]     the    result   of    []

litigation." Heywood, 2015 WL 5026188, at *7 {internal quotations

omitted)     (internal      citations        omitted).         In     addition,     the

possibility of sovereign immunity barring tort claims against

VPRJA is a more "substantive" decision than the procedural issue



  Courts have found that this second element is met with respect to regional
jail authorities because "the Virginia Supreme Court has held that the
operation of a jail is a governmental function." McCaffrey, 2019 WL 5445752,
at *9 (citing Franklin v. Town of Richlands, 170 S.E. 718, 719 (Va. 1933)).

                                            36
in     Caldwell,    where     the     New    York     City      board     of   education

successfully claimed that the plaintiff had to present the claim

to the board ten days prior to presenting a suit for monetary

damages because it was a "municipal corporation".                         47 S.E. 2d at

691-96.     As the particular purpose for which we are seeking to

determine whether or not VPRJA should be treated as a municipal

corporation here is substantive in nature, and in light of the

four    attributes   it possesses,           VPRJA   will not be          treated     as a

municipal corporation.             Heywood, 2015 WL 5026188, at *7 ("With an

issue of substantive law involved, the circumstances militate away

from treating VPRJ[A] as a municipal corporation


   This Court notes that the reasoning in McCaffrey, Heywood, and
Heckenlaible, all differ slightly as to this second factor, although in each
instance VPRJA was found to not be entitled to sovereign immunity as a
municipal corporation. In Heckenlaible, the court did not reach the second
factor "[b]ecause    the    Jail    Authority    d[id]   not   possess   all   six   of   the
essential attributes of a municipal corporation." 2006 WL 3196750, at *4
n.4 (citing Hauth v. Se. Tidewater Opportunity Project, Inc., 420 F. Supp.
171, 173-74 (E.D. Va. 1976)) (emphasis added). In Heywood, the court did
reach the second factor, even though VPRJA possessed only four attributes,
and found that "VPRJ's lack of attributes unique to municipal corporations,
coupled with the substantive issue presented, renders it inappropriate for
the court to treat VPRJ as a municipal corporation for purposes of sovereign
immunity." Heywood, 2015 WL 5026188, at *8 (emphasis added). In McCaffrey,
the court also reached the second factor even though VPRJA only possessed
four   attributes-and   not   the    two    it   considered    to   be   "intrinsic"-but,
curiously, it grafted the Supreme Court of Virginia's general sovereign
immunity test asking if the agency's action was a governmental or proprietary
function onto the substantive v. procedural test from Smith.       McCaffrey,
2019 WL 5445752, at 8-9 ("While courts have taken divergent approaches in
applying the second factor, the most persuasive approach requires examining
whether the local entity is performing a function that is governmental or
proprietary.") (citing City of Chesapeake v. Cunningham, 268 Va. 624, 633
(2004)). In doing so, the court in McCaffrey found that "because VPRJA is
not a political subdivision and does not have the power of eminent domain,
it is not a municipal corporation under the first factor," even though it
had found the second factor of the Smith inquiry to be satisfied after
perhaps conflating the general sovereign immunity test (governmental v.
proprietary) with the second Smith factor test (substantive v. procedural)

                                            37
      For the reasons stated above, the Court finds that VPRJA is

not a   municipal    corporation    and   therefore   is   not   entitled   to

sovereign immunity.^®




so that performing a governmental function made the availability of a
sovereign immunity defense more likely, similar to the effect of a procedural
issue under Smith. Id. (emphasis added).
      This Court finds Heywood's approach—considering both factors and
implementing the substance v. procedure test from Smith for the second
factor—to be the approach closest to that laid out by the Virginia Supreme
Court in Smith.   See Smith, 193 Va. 371, 375-78 ("While it is true that the
more attributes of a municipal corporation an agency has the more likely it
is to be treated as a municipal corporation, the final decision rests on
the specific issue of each case. Our analysis of the plethora of decisions
on this subject is that a commission, such as that before us, may be held
to be a municipal corporation for some purposes, but not for others."); see
also Hampton Redevelopment, 217 Va. 30, 33-34 (1976) (laying out Smith's
substance v. procedure inquiry as the second factor of the inquiry, and then
considering whether the action was a governmental or proprietary function
to help guide the inquiry as to a municipal housing authority). In addition,
grafting the proprietary v. governmental function test for sovereign
immunity onto the second factor from Smith seems to put the cart before the
horse; the Smith inquiry is meant to determine whether an agency should be
treated as a municipal corporation for purposes of determining whether it
then deserves sovereign immunity in the instant case.

   Defendant VPRJA cites several cases which have held that regional jail
authorities are entitled to sovereign immunity. E.g., Dowdy v. Pamunkey
Reg'1 Jail Auth., No. 3:14-cv-003-JAG, 2014 WL 2002227, at *3 (E.D. Va. May
30, 2014) (holding that a regional jail authority has sovereign immunity
under Virginia law, and dismissing the plaintiff's claims); Wendt v.
Overton, 98 Va. Cir. 220 (2018) (same). As suggested in McCaffrey, these
cases are less compelling because they do not relate to the particular jail
authority in question, VPRJA.   2019 WL 5445752, at *7 ("As it relates to
the specific jail authority at issue, this Court has twice held that VPRJA
is not a municipal corporation[.]").    Both Dowdy and Wendt involved the
Pamunkey Regional Jail Authority.      More importantly, as discussed in
McCaffrey, this Court finds compelling reasons that dictate a different
result.   In Dowdy, for instance, with respect to the first attribute of
whether the entity is a political subdivision, the Court conceded that
"Virginia law does not designate a jail authority as a political
subdivision," but found that jail authorities should be considered a
political subdivision because they are created by municipalities, which are
themselves political subdivisions.   Dowdy, 2014 WL 2002227, at *3. This
analysis runs counter to the Virginia Supreme Court's clear direction in
Short Pump that courts must look at the authorizing statute to determine
whether an entity is a political subdivision.

                                    38
                   D. Government Official Immunity

      Defendant Wheeler argues that he is immune from the state law

claim of negligence alleged against him in Count V because of Va.

Code § 15.2-1405, which states:

      The members of the governing bodies of any locality or
      political subdivision and the members of boards,
      commissions, agencies and authorities thereof and other
      governing bodies of any local governmental entity,
      whether compensated or not, shall be immune from suit
      arising from the exercise or failure to exercise their
      discretionary or governmental authority as members of
      the governing body, board, commission, agency or
      authority which does not involve the unauthorized
      appropriation or misappropriation of funds. However,
      the immunity granted by this section shall not apply to
      conduct constituting intentional or willful misconduct
      or gross negligence.

There is no dispute that Wheeler, as Chairman of the VPRJA Board

of   Directors,   is   a   member   of    the   governing   body   of   a   local

authority, i.e. VPRJA, and could receive the immunity conferred by

this statute.     However, the statute explicitly excludes immunity

for "intentional or willful misconduct or gross negligence."                  Id.

      In Virginia, gross negligence is defined as "^a degree of

negligence showing indifference to another and an utter disregard

of prudence that amounts to a complete neglect of the safety of

such other person.'"       Commonwealth v. Giddens, 816 S.E.2d 290, 294

{Va. 2018) (quoting Cowan v. Hospice Support Care, Inc., 603 S.E.2d

916, 918 (Va. 2004)).      Negligence may also be the result of willful

or intentional acts.        Morris v. Peyton, 139 S.E. 500, 504 (Va.

1927) ("the conduct of the driver might be considered wanton or

                                         39
             negligent while he was aware of the perilous position of
 the trespasser").

     Here, Plaintiff alleges Wheeler had "actual knowledge of high
rates of sexual assaults on female prisoners by guards at VPRJ[A]
          for many years when female prisoners were required to be
confined with unsupervised, unmonitored, and unchaperoned male
guards."     Am. Compl. SI 12.       This allegation is borne out by the
previous cases in this Court brought by inmates after VPRJA prison
guards sexually assaulted them and             were convicted            of sexual

assault. See, e.g., Heywood, 217 F. Supp. 3d at 900; Heckenlaible

V. Va. Peninsula Reg'l Jail Auth., 491 F. Supp. 2d 544, 546-47

(E.D. Va. June 13, 2007). Despite such actual knowledge that their
policy,     of    "requiring   female      prisoners        to     be   alone   with

unsupervised, unmonitored, and unchaperoned male guards," led to
sexual assaults. Wheeler allegedly continued this policy.                        Am.
Compl. ^1! 12-13.

     These       allegations   are    sufficient       to        demonstrate    that

Wheeler's lack of action, despite alleged knowledge that VPRJA's
policies led to the substantiated sexual assault of inmates, was,
at least, grossly negligent as it suggests utter disregard for the
safety of those inmates. See Heckenlaible, 491 F. Supp. 2d at 555
n.6 (noting that a finding that leaving a male prison guard alone
with a female inmate is not unconstitutional, but it may still be
negligent, as this finding "does not necessarily compel the

                                      40
conclusion that misconduct of a sexual nature is not foreseeable

when the operator of a prison facility assigns a male to be the

sole correctional officer in an area that houses female inmates,

including some that might be particularly vulnerable to a sexual

assault or other abuse due to mental or physical limitations, and

which also requires the correctional officer to briefly observe

the inmates while they shower.").            Therefore, the Court cannot

conclude, at the motion to dismiss stage of this case, that Wheeler

is entitled to the immunity conferred by Va. Code § 15.2-1405.

                          E. Special Relationship

      Finally, the Court addresses Defendants Kuplinski, Wheeler,

and VPRJA's argument that Count V for negligence must be dismissed

on the grounds that Plaintiff has failed to state a claim because

no duty of care existed as to Plaintiff in the absence of a special

relationship. i''

     The elements of a negligence claim, under Virginia law, are




   In their joint reply brief. Defendants Wheeler and VPRJA make this
argument for the first time. The ordinary rule in federal courts is that
an argument raised for the first time in a reply brief or memorandum such
as this argument is waived and will not be considered. See United States
V. Williams, 445 F.3d 724, 736 n.6 <4th Cir. 2006). However, in this case,
Plaintiff later moved the Court to allow for supplemental briefing about
the issue of special relationships in light of the Virginia Supreme Court's
decision in A.H. by Next Friends C.H. v. Church of God in Christ, Inc., 297
Va. 604 (2019).     ECF No. 41.   This motion was granted, ECF No. 43, and all
parties provided a supplemental brief regarding this issue. ECF Nos. 44,
46, 48.    As Plaintiff requested the supplemental briefing and had an
opportunity to consider the issue, the usual fear of considering an argument
first made in a reply brief is not present, as the Plaintiff had an
opportunity to argue the issue as to Defendants           Wheeler   and   VPRJA.
Therefore, the Court will consider the argument.

                                       41
the existence of a duty, a breach of that duty, causation, and

damages.      Burdette v. Marks, 244 Va. 309, 311 (1992).                    However, a

public official does not owe a duty to act on behalf of the general

public.    Marshall v. Winston, 389 S.E.2d 902, 905 (Va. 1990) ("[A]

distinction     must   be    drawn    between       a    public     duty   owed   by    the

official to the citizenry at large and a special duty owed to a

specific identifiable person or class of persons.                     Only a violation

of   the   latter    duty   will    give    rise       to   civil   liability of        the

official.") (citing Orzechowski v. State, 485 A.2d 545, 548 (R.I.

1984)).       That   is,    there    must    be    a    "special     relationship" or

"special duty" owed by the public official to an identifiable

person.    Burdette, 244 Va. at 312.

       When there is a "special relationship . . . ''between the

defendant and the plaintiff,'" the common law recognizes a duty to

protect the plaintiff.         A.H. by Next Friends C.H. v. Church of God

in Christ, Inc., 297 Va. 604, 619 (2019) (quoting Brown v. Jacobs,

289 Va. 209, 215 (2015)).           However, the resulting duty "only exists

when    the   defendant      could     have       foreseen     the    need    'to      take


affirmative action to protect [the plaintiff] from harm.'"                          Id. at

620 (quoting Burns v. Gaqnon, 283 Va. 657, 669 (2012)).                                "The

degree of foreseeability required 'depends on the nature of the

special relationship.'"             Id. (quoting Commonwealth v. Peterson,

286 Va. 349, 357 (2013)).

       Although Defendants Kuplinski, Wheeler, and VPRJA are correct

                                            42
that the Virginia Supreme Court has never directly addressed the

duty of care owed by a prison official to a prisoner, it appears

that courts that have considered the issue have found that prison

officials are in a "special relationship" with inmates such that

they owe a duty of care.             Such courts have found that prison

officials'    duty    to   inmates    is    suggested   in   §    314A   of   the

Restatement   (Second)     of   Torts      ("Restatement"    or   "R2T")(1965),

which imposes a duty on "[o]ne who is required by law to take

. . . the custody of another under circumstances such as to deprive

the other of his normal opportunities for protection[.]" Kikumura

V. Osagie,    461    F.3d 1269, 1301 (10th         Cir. 2006) (citing R2T

§ 314A), overruled on other grounds by Robbins v. Oklahoma, 519

F.3d 1242 (10th Cir. 2008).          Section 314A is applicable to prison

officials "because the [] officials who have custody of [the

plaintiff] are like those contemplated within . . . this section

who are 'required by law' to take or 'who voluntarily' take 'the

custody of another under circumstances such as to deprive the other

of his normal opportunities for protection.'"                Coffey v. United

States, 906 F. Supp. 2d 1114, 1170 (D.N.M. 2012); accord Slaven v.

City of Salem, 438 N.E.2d 348, 349 (Mass. 1982) ("The Restatement

(Second) of Torts recognizes the duty of a jailor as being similar

to the duty of common carriers or innkeepers.").

     Although the Virginia Supreme Court has not specifically

addressed the duty of care owed by a prison official to a prisoner,

                                       43
a   review   of    Virginia's      existing      duty    of    care    case   law    is

instructive.      "Virginia law does recognize . . . that a special

relationship exists between a vulnerable individual in a custodial

relationship and his or her custodian.                    That relationship, if

proven, imposes a duty of reasonable care upon the custodian to

protect the vulnerable individual in his custody."                      A.H. by Next

Friends C.H., 297 Va. at 622 (holding that a church did have a

special relationship with a child who repeatedly visited the house

of a deacon in the church's employment for the purpose of attending

church events, where she was sexually assaulted by the deacon);

Delk V. Columbia/HCA Healthcare Corp., 259 Va. 125, 132-36 (2000)

(finding a special relationship between a woman with a history of

being sexually assaulted and the psychiatric hospital she                           was

committed to, where she was sexually assaulted by another patient).

       These Defendants have not identified any case that has held

that   prison     officials   do    not    owe    a     duty   of     care   to   their

prisoners,      and this Court sees no reason to depart from the



  Defendants Kuplinski, Kuplinski Memo at 11, and VPRJA and Wheeler, VPRJA
& Wheeler Reply at 3, argue that Marshall v. Winston, 239 Va. 315 (1990)
counsels against finding a special relationship here. In Marshall, a sheriff
wrongly released an inmate from jail and the inmate then killed a member of
the public during a robbery. 239 Va. at 317. The Virginia Supreme Court
held that there was not a special relationship between the sheriff and the
administrator of the victim's estate because the complaint did not allege
that the sheriff knew of the particular facts in the case that showed the
inmate to be a dangerous individual, and it only identified the citizenry
at large as the person to whom a duty was owed rather than an identifiable
class of people. M. at 318-21. In the instant matter, the Plaintiff has
alleged that these Defendants knew about their alleged dangerous policy,
and have identified the inmates of VPRJA, an identifiable class of people,
as the people to whom a duty is owed. Additionally, the special relationship

                                          44
reasoning of the Restatement, the decisions directly on point by

other courts, and Virginia's recognition of a custodian/vulnerable

individual special relationship.          Plaintiff has alleged facts from

which it can be concluded that these Defendants could have foreseen


that leaving female prisoners alone with unsupervised male guards

in an environment with high rates of sexual assault would lead to

harm to Plaintiff.      Am. Compl.        12, 25.   Accepting as true all

of the factual allegations contained in the Amended Complaint and

drawing all reasonable inferences in favor of Plaintiff, the Court

finds that Plaintiff has alleged sufficient facts to demonstrate

a special    relationship    with   Defendants Kuplinski     and VPRJA   to

satisfy the duty element of her negligence claim at this stage.

Therefore, the motions to dismiss the negligence claim are DENIED

as to those two Defendants.




alleged here is between Defendants and an inmate in the jail, not a third-
party. As such, Marshall is inapposite.

  Defendant Kuplinski also attempts to recast the negligence claim as one
for negligent supervision, which Virginia does not recognize as a cause of
action.   See Chesapeake & Potomac Tel. Co. of Virginia v. Dowdy, 365 S.E.2d
751, 754 (Va. 1988). Kuplinski asks the Court to take too narrow a view of
the claim.   Plaintiff alleges that as a prisoner at VPRJA, she was in a
"special relationship" with Defendants, which "gave rise to a duty imposed
on them to make reasonable efforts to provide for her safety." Am. Compl.
I 46. It is the general failure to act with reasonable care that is the
basis of the negligence claim, and is not limited to exercising supervision
over Rhim. For instance, in Heckenlaible, the Court suggested that VPRJA's
policy of "assign[ing] a male to be the sole correctional officer in an area
that houses female inmates, including some that might be particularly
vulnerable to a sexual assault or other abuse due to mental or physical
limitations, and which also requires the correctional officer to briefly
observe the inmates while they shower" may be the basis of a negligence
claim. 491 F. Supp. 2d at 555 n.6; see also A.H. by Next Friends C.H., 297
Va. at 626 n.l4 (The Virginia Supreme Court "has not recognized a special-
relationship duty on the part of an employer to control the conduct of his

                                     45
      However, the motion to dismiss the negligence claim as to

Defendant Wheeler is GRANTED, because "[t]he scope of the duty
arising from a custodial relationship is circumscribed by temporal

and   geographic    limitations,"        and   Plaintiff   has   failed   to

sufficiently allege      that Defendant Wheeler was in a custodial

relationship to her at the time of the assaults.           Gniadek v. Camp

Sunshine at Sebago Lake, Inc., 11 A.3d 308, 315 {Me. 2011) (citing

R2T § 314A cmt. c).    Comment c. to § 314A of the Restatement states

that the custodial relationship applies "only where the relation

exists between the parties, and the risk of harm, or of further

harm, arises in the course of that relation."          R2T § 314A cmt. c.

(emphasis added).      Plaintiff alleges that Defendant Wheeler was

Chairman of the VPRJ Board of Directors in 2016 and "perpetuated

the policy, practice, and custom . . . which proximately caused

injury to Plaintiff during April, May, and June, 2017," but she

does not allege that he was Chairman when the injury occurred in

2017, only that his policy was still in place.             Am. Compl. 1 6.

Without more, Plaintiff has not shown Defendant Wheeler to have

been in a special relationship with her in 2017, and the claim

must be dismissed as to Defendant Wheeler.         See R2T § 314A cmt. c.

("A carrier is under no duty to one who has left the vehicle and

ceased to be a passenger, nor is an innkeeper under a duty to a


on the special relationship alleged to have existed between [the plaintiff]
and the church defendants.").

                                    46
guest who is injured or endangered while he is away from the

premises.       Nor is a possessor of land under any such duty to one

who   has      ceased   to   be     an   invitee.").        Count      V,   therefore      is

DISMISSED as to Defendant Wheeler.


                                     IV. CONCLUSION


        For the reasons stated above, VPRJA and Wheeler's joint Motion

to Dismiss is GRANTED IN PART AND DENIED IN PART.                       ECF No. 31.        No


Counts    as   to   VPRJA    are   dismissed.      Counts    I   and   V    as   to   Wheeler


are dismissed.20        Kuplinski's Motion to Dismiss is GRANTED IN PART

AND DENIED IN PART.                ECF No. 34.      Count I as to Kuplinski is

dismissed.       Count V as to Kuplinski is not dismissed.

        The Clerk is REQUESTED to send a copy of this Opinion and

Order to all counsel of record.


      IT IS SO ORDERED.


                                          .                  ^
                                                       Mark S. Davis
                                           CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
March          , 2020




  Because this Order dismisses all claims asserted against Wheeler, the
Clerk is DIRECTED to terminate Wheeler as a Defendant in this action as of
the date of entry of this Order. Pursuant to FRCP 54(a) and (b), the
dismissal of Plaintiff's claims against Wheeler will not be a final judgment
for purposes of appeal until the Court has also resolved Plaintiff's
remaining claims against the remaining Defendants.

                                              47
